Opinion issued May 19, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00207-CR
———————————
IN RE Jason T. Pegues, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator, Jason T. Pegues, has filed a
pro se petition for writ of mandamus requesting that we compel the trial court
to credit relator for time served in a juvenile detention facility pending the
trial of the underlying case.[1]  
We deny relator’s petition
for writ of mandamus.  Relator’s
motion for leave to file his petition for writ of mandamus is dismissed as
moot.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          The underlying case is State v. Jason Tyrone Pegues, No.
26,185, in the 240th District Court of Fort Bend County, Texas, the Honorable
Thomas R. Culver, III presiding.